             Case 3:19-cv-08181-JCS Document 45 Filed 05/24/21 Page 1 of 5
                      IN THE UNITED STATES DISTRICT COURT



Plaintiff

THE CENTER FOR INVESTIGATING REPORTING et al..,

v.                                                                  Case No.19-cv-08181

Defendant
UNITED STATES DEPARTMENT OF THE TREASURY
                                                                      RECEIVED
--�--------------------                                                    MAY 2 4 2021
                                                                          SUSAN Y. SOONG
                                                                     CLERK, U.S. DISTRICT COURT
                                                                    NORTH DISTRICT OF CALIFORNIA

                                  NOTICE OF APPEAL


            NOW COMES the (Defendant) the UNITED STATES DEPARTMENT OF THE
     TREASURY, by and through its Federal Trustee Duane L. Berry pursuant
     to the United States Department of the Treasury Regulation 2 6 U.S.C.
      § 6903 and verified by the United States Department of Justice pur­
     suant to Code of Federal Regulations (CFR 2 8 § 14.4) [See attach.
     Administrative Claim] giving the court notice of appeal from its
     ORDER dated   fv!A-� S .9-0d( {f±:4:3),
                          l
                                               to the Court of Appeals for the
     Circuit.
            Pursuant to Fed.R.App.P� 4(a)(1)(B)(ii), this appeal is made
     timely by an agency of the United States and should not be considered
     a filing on behalf of the Federal Trustee Duane L. Berry. Pursuant
     to 2 6 U.S.C. § 6903 the Federal Trustee assumes all exercisable
     powers of the (Defendant) the UNITED STATES DEPARTMENT OF THE TREASURY
     so le1y :in��nd-of-himself with respect to administrative civil tort
     filings, and court administrations.                    Respe                   itted,
                                                   UNITED

                                               1
       Case 3:19-cv-08181-JCS Document 45 Filed 05/24/21 Page 2 of 5



                                                             U.S. Depanme-nt of Justice

                                                             Ci\·il Di·vision, Torts Branch
                                                             federal Tort Claims Act Sta.ff



                                                             l'-n:.t C.:t}k:e Bat· 88-�:
                                                             B-::.7!fii?1Utr Frao�J:.MH; S.r:.-:.,sitJ:!
                                                             ua.r.r�wg-§'i:J,!!. D.C. ]·;;Wii..f..;

GKJ:HLS1.,·ann:hls
157-0-32-3


                                                     March 26. 2021



Mr. Duane Letroy Berr/
Federal Trustee
38742 Bramham Street
Clinton Township, ]\,fI 48038

        Re: Administ.rati,:e Ton Claim ofDu,,ne Le1.n:nr Berry

Dear �fr. Berry:

          This is in response to your administrative wrt daim a.a.led febrnary 22, 202 !, which you
submitted to the Department of Justice (Depa1uDent). The Depart,:nent recei..-ed the claim. on
Ivf.arch. 8, 2021.

       Because your claim ct.::mce-rns an alleged t"orr involving the U.S. Department of the
Treasun- , (Treasu..... nJ,r), I arn fonr;,ardin!!
                                                ...., the claim to iliat agencv.
                                                                          ._,    All further conm1:u.nication on
                                                                                 ..J




this matter should be directed to the Treasury at ihe address listed belo,Y.

                                                     Very truly yours,
                                                                                 ,-
                                                                    J

                                                                  f..,, 0:.1..,.a_,1\f,_•';.,.,j
                                                                        I




                                                     HOPE L S\V.A.Jx""N
                                                     P·aFalegal Specialist
                                                     Civil Division, Torts Branch

cc:     Ivlr. Brent J. lvkintosh
        General Counsel
        U.S. Department of the Treasury
        1500 Penns>'lvan.ia Avenue, N. W.
        Room 3000
        \Vashington, D.C. 20220




                                                 2
                       Case 3:19-cv-08181-JCS Document 45 Filed 05/24/21 Page 3 of 5




f<wm   8822-B
\P.P-ll. Fe!lrua,y 2018)
                                     Change of Address or Responsible Party- Busir�
                                                                           I>- Please type a print.
ll>epartmealt �tile T-�'                         ► Sse insflroctinas ioo baclt. ► Do nm attach 1his foov® w l-= re!mn.
Internal Revenue Seruice                              ► Go 1D WWVJ'.ifs.govlForm8822B for the latest iflfonnation.

 Before you begin: If yoo are anso changing yoor home address, use Form 8822 to irepm!: tlhat change.



Check all boxes this ahooge affects:
  1 IKI Employment. excise, income, and other business returns (Forms 720,940, 9411, 900, 1041, 1005, 11'1i20, etc.)

   2   0    Employee plan returns (Forms 5500, 5500-EZ, etc.)

   3   D    Business location



    UNITED STATES DEPARTMENT OF THE TREASURY                                                                                                           47-146 4937
   5    mil � �400., � moon or sme oo.,, ci!JI' ..,-ms,m, :sfafte. aoo Zif'� Df a IP'.O. lbmiit;, sre imsllrudlim,n,s. UHianeig/rn :adldlres:s;., zoo��
        lreluw·, see�.
       1500 PENNSYL1ANIA AVE NW, WASHINGTON DC                                                                           20220

   6    New ,,,.,,;cons; a<l<frass (""� sm;et, room.,,,-ruma no., city ortrffln, slam, a..d ZIP 000..ojl. lllf a P.O. oo,c, see iinslJTocli[IJOS. Rlffuri,;gn arldress, c:'so oomp!et.e spares
        H:>sJo-w, &ce iiTTs!rocooais.
       N/A




  8     rhw � pan-J's ""1'r.e
       DUANE L. BERRY
  9     He..r � part--.ts SSH, mN, c.-Em
       XXX-XX-XXXX
 10    �
       Oaylime.tacpro<E,.uin!F.Jl'ofpes,!lniDO!Nitnct[�j ► ______

            r?>                                         .
                                                                                                                     ------ - - - - - - - - - -�

Sign                                                                                                                                                               14-15-2019
             ►�-?;=, m �e
                                                                           u.s.c.
                                                                                                                                                                     [}ale
Here          T� "�� TRUSTEE [26                                                               § 6903]
             ►
Where To File
Send this foITTI to the address shown here thai: applies to yoo.

IF your old business address was in ...                                                                                                                  THEN use tms address •••



                                                                                                                                                                                 �=
Connecticut, De!avJare, District of Columbia, Florida, Georgia,
Hftiwlois, Indiana, Kootucky, Maine, Mary!aoo, Massachusetts,                                                                                         I� Rmimo.e
Michigan, New Hamp.shire, New Jeesey, New York, North Carolina,                                                                                     Cincinnati, OH 45999-0023
Ohio, Pennsylvania, Rlhode Island, Sol.l'lltn Carolina, Tennessee,
Vamom, Virginia, West Virginia, WBS.00!1,siirr)

Alabama, Alaska, Arizona, Al'kansas, Ca!rrlfomr.a, Colorado, Hawaii,
Idaho, Iowa, Kansas, Louisiana, Minnesota, Mississippi, Missouri,                                                                                      Internal Revenue Service
Montma. Nebraska, Nevada, New Mexico, Noirlh Dakota,                                                                                                    Ogden, lff 84201-0023
Oklahoma, Oregon, Solf'i.h Dakota, Te.xas, Utah, Washington,
Wyoming, any place outside the United States
For Pm.-acy Act and Paperwork Reduction Act Notice, see back of fo;m.                                                 cat No. 57465H                            Fonn 8822-B (Rsv. 2-201sJ



                                                                                             3
                                      Case 3:19-cv-08181-JCS Document 45 Filed 05/24/21 Page 4 of 5
CA!>ID-ECF-C.i'..�lD-IEC!'


                                                                          --   -•,---• ..-•.�, -•·-· ·-- •   -,-   (·•··   _
                                                                                                                           · 7


                                                                          ~,·_.a:�··,·:_,. •.:_·,.,_'.:;__._c-01 .• _. ·.,,.
                                                                                                                                 - ..
                                                                                                                                    -..�•    -:--;• • •-c


                                                                                                                                            ,c � _:__:,; ··"
                                                                                                                                                            -·--·      �   • ;.   �.


                                                                                                                                                                    .s·. __., ·_·_.
                                                                                                                                                                                        '),:,_,.,.   •   , •• :'.cl


                                                                                                                                                                                       ,· .. _, __ ,··.... ,
                                                                                                                                                                                                                      -
                                                                                                                                                                                                                            � • "'-
                                                                                                                                                                                                                          ..'   ...
                                                                                                                                                                                                                                      ·    •
                                                                                                                                                                                                                                          .,
                                                                                                                                                                                                                                               •:,.i.-........ .
                                                                                                                                                                                                                                                ..          �--        �ll
                                                                                                                                                                                                                                                                   ,• ,.   -•�1


                                         Case 3:19-cv-08181-JCS Docurnent 43 Filed 05/05121 Page 1 of 1
                                                                                                                                                                                                                                                                             �
                                                                                                                                                                                                                                                                             r;
                                                                                                                                                                                                                                                                             (i
                                                                                                                                                                                                                                                                             ti
                                                                                                                                                                                                                                                                             1,
                                                                                                                                                                                                                                                                             flfl
                                                                                                                                                                                                                                                                             ti


                            2
                             3

11                          4                                          UNITED STATLS DISTRICT COL'Rl
                                                                                                                                               f
                             5                                       NORTli.Etl.c" DlSTRICT OF CALl OR/\LA.
;,
L,
;;                          6
                             7          'I HE CJ.::1'lER FOR l:'VEST!GATIVE
                                        REPORTING, et aL
                             8
                                                       Plaintiffs.                                                 ORU[R STRiCK.U�G DOCLiML.\TS
                             9    I
                                                                                                                   R.H::CEIVIED BY OLAN£ B£RRY
                                                \-'.

                          10                                                                                       Rt: DkL \:o. 41
                                        Ui\ln.::o STATES l)[PARTML�TOF                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                             ;,

                                        THE TREASURY,                                                                                                                                                                                                                        l1
                          11                                                                                                                                                                                                                                                 ,.

                                                 Defendant
                                       -------------
                                                                                                                                                                                                                                                                             f_·.
                          12
                  E
                  £       13                 ll IS llf::RLBY ORDERLD that the doci.:ments filed as Re:e:ci\ed from Duane L. Berry, a
         :�



         ·;;      C.)     14          non-pany to this action, art STRJCKL;'\.
                                                                                                                                                                                                                                                                             f.
                          15                 ff IS SO ORD.ER.ED.
          - ·.:
                   (,)


                   tr.
                  -,=;,   16          Dated: .\1ay 5, 2021                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                             f:
          ...,;   '--'
          rJJ
         �         C
                   :.;
                          17
                   C·                                                                                                                                                                                                                                                        £,
                          18                                                                                                                                                                                                                                                 \,
                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                             I
                          19
                          20
                          21
                          22
                          23
                          24
                          25                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                             ,i
                          26
                          ·n
                          .:. '



                                                                                                                                                                                                                                               Page � c-f f

                                                                                   4
          Case 3:19-cv-08181-JCS Document 45 Filed 05/24/21 Page 5 of 5




                         United States Court of Appeals for the      9 th Circuit
CAPTION:
THE CENTER FOR INVESTIGATING REPORTING
__________ v.
                                                            CERTIFICATE OF SERVICE
                                                    Docket Number:    19 - cv-08 18 1
UNITED STATES DEPARTMENT OF THE
TREASURY
     I, FED TR. DUANE L BERRY , hereby certify under penalty of perjury that on
                         (name)
 MAY 14 , 20 2 1                                NOTICE OF APPEAL, U.S DOJ
_ _ _ _ _ _ _ _ _ _ ______ , I served a copy of
               (date)
ADMIN TORT, TREASURY F88 2 2-B
                                             (list all documents)
by (select all applicable)*
                                   X United States Mail
                                  _ Federal Express
                                  _ Overnight Mail
                                        Facsimile
                                        E-mail
                                  _ Hand delivery
on the following parties (complete all information and add additional pages as necessary):
 U.S. ATTRNY' GEN. 950 Pennsylvania Washington DC 20 5 30
Name                          Address                               City           State       Zip Code

 U.S. ATTRN'il'' (CA N.D.) 450 Golden Gate San Fran CA 9410 2
Name                          Address                               City           State       Zip Code

 U.S. Sec. of Treasury 1500 Pennsylvania Washington DC 20 2 20.
Name                          Address                               City           State       Zip Code

 Cent forll'Nvestigating Rpt 1400 65 th St Emeryville CA 94608
Name                          Address                                              Stare       Zip Code
 May 14, 20 21                                                   �
          Today's Date                                               Si    ure


*If different methods of service have been used on different parties, please indicate on a separate page,
the type of service used for each respective party


                                                    Page .s·-5                             Rev. 1/27/2012
